Smith, C. J.,
delivered the opinion of the court.
Appellee’s contract so providing, he is bound by appellant’s by-law adopted subsequent to the issuance of his policy, requiring an X-ray photograph to be furnished appellant as a part, of the proof of a disability covered by the policy, and the fact that members of his family were so ill during the time his arm was broken that he could not leave long enough to have such a photograph taken did not relieve him from his obligation to comply with this by-law.
The policy here sued on is a- dual one, covering both life and physical disabilities, and in so far as it is a disability policy, it does nót coiné within the terms of section 2636, Code of 1906, so that the failure of appellant to file a copy, of this by-law with the commissioner of insurance is not here material-
The court below should have granted the peremptory instruction requested by appellant, and not the one requested by appellee. Reversed, and judgment here for appellant.

Reversed.